UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:May 2, 2012 (Date of earliest event reported) Commission File Number Registrant; State of Incorporation Address; and Telephone Number IRS Employer Identification No. 1-11337 INTEGRYS ENERGY GROUP, INC. (A Wisconsin Corporation) 130 East Randolph Street Chicago, Illinois60601-6207 (312) 228-5400 39-1775292 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On May 2, 2012, Integrys Energy Group, Inc. will issue a news release reporting its financial results for the quarter ended March 31, 2012.A copy of the news release is filed with this Form 8-K as Exhibit99.1 and is incorporated herein by reference. Integrys Energy Group will hold an earnings conference call on May 3, 2012, to discuss the 2012 financial performance of Integrys Energy Group and its subsidiaries.For information on how to participate in the conference call, see the news release attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits.The following exhibit is being filed herewith: News Release dated May 2, 2012, reporting Integrys Energy Group, Inc. financial results for the quarter ended March 31, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRYS ENERGY GROUP, INC. By:/s/ Joseph P. O'Leary Joseph P. O'Leary Senior Vice President and Chief Financial Officer Date:May 2, 2012 3 INTEGRYS ENERGY GROUP, INC. Exhibit Index to Form 8-K Dated May 2, 2012 Exhibit Number News Release dated May 2, 2012, reporting Integrys Energy Group, Inc. financial results for the quarter ended March 31, 2012. 4
